PER CURIAM.
Barry E. Wilt and Barbara A. Wilt appeal the district court’s order dismissing their tax refund suit for lack of jurisdiction. We have reviewed the record and find no reversible error. Under 26 U.S.C. § 7422 (2000), the district court lacked jurisdiction to reconsider the partnership-level determinations upon which the penalties and interest at issue were based. The district court also lacked jurisdiction to abate interest on the underlying deficiency, see 26 U.S.C. §§ 6404(e), (h) (2000), or to award damages, see 26 U.S.C. § 7433 (2000). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.